Citation Nr: 9924239	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  91-23 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury.  

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury.  

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  

Whether the veteran meets the basic eligibility requirements 
for a permanent and total disability rating for pension 
purposes.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty for training from July to 
December 1957 and active duty from January 9 to March 25, 
1968.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
beginning in November 1989, which denied the claimed 
benefits.  

Less than two months after the veteran's claims file was 
transferred to the Board, his representative submitted two 
additional pieces of medical evidence directly to the Board.  
A waiver of initial RO consideration of that evidence was not 
submitted.  Examination of that evidence indicates that it 
pertains solely to treatment for a psychiatric disorder.  The 
provisions of 38 C.F.R. § 20.1304(c) (1998) state that any 
such evidence must be referred to the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case unless this procedural right is waived 
by the appellant or representative or unless the Board 
determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such 
referral.  

Inasmuch the evidence submitted by the veteran pertains to 
the issue relating to service connection for a psychiatric 
disorder, the Board cannot consider that issue at this time.  
That issue will be addressed in the Remand that follows this 
decision.  However, because the evidence does not relate to 
either the veteran's claim regarding residuals of a back 
injury or his claim regarding residuals of a head injury, the 
Board is not precluded from proceeding with consideration of 
those issues at this time.  

The issue regarding entitlement to VA pension benefits will 
also be addressed in the Remand that follows this decision.  


FINDINGS OF FACT

1.  Service connection for residuals of a back injury was 
denied by a rating decision in July 1968.  The veteran did 
not appeal that determination.  

2.  Evidence added to the record since July 1968 concerning 
residuals of a back injury is not so significant that it must 
be considered to fairly decide the merits of the veteran's 
claim.  

3.  Service connection for residuals of a head injury was 
denied by the Board in April 1976.  

4.  Evidence added to the record since April 1976 concerning 
residuals of a head injury is not so significant that it must 
be considered to fairly decide the merits of the veteran's 
claim.  


CONCLUSIONS OF LAW

1.  The July 1968 rating decision, which denied service 
connection for residuals of a back injury, is final.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1998).

2.  The evidence received since the July 1968 rating decision 
which denied service connection for residuals of a back 
injury is not new and material, and the veteran's claim for 
service connection for residuals of a back injury has not 
been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1998).  

3.  The April 1976 Board decision, which denied service 
connection for residuals of a head injury, is final.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 and Supp. 
1999); 38 C.F.R. § 20.1100 (1998).

4.  The evidence received since the April 1976 Board decision 
which denied service connection for residuals of a head 
injury is not new and material, and the veteran's claim for 
service connection for residuals of a head injury has not 
been reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§§ 3.156, 20.1105 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran's service medical records show that in September 
1957, during his period of active duty for training, the 
veteran complained of back pain; treatment consisted of 
taping his back.  The report of his separation examination in 
December 1957 indicates that examination of his back and head 
were normal.  During the veteran's period of active duty, a 
February 1968 clinic record indicates that he had fallen two 
days earlier and still had back pain, increased on 
respiration.  A few days later he was seen complaining of 
left flank and suprapubic pain and left leg numbness.  He was 
evaluated for the possibility that he had passed a small 
renal stone, but it was concluded that the veteran's symptoms 
were probably muscular in origin.  The report of his 
separation examination in February 1968 notes that no 
abnormal clinical findings regarding his head or spine were 
found.  

A VA compensation examination was conducted in May 1968.  The 
veteran stated that he had injured his head and back in 
February 1968.  He reported pains in his left flank and 
"lower down" on walking, as well as frontal headaches 
radiating to the back of his head.  The examiner noted no 
abnormal clinical findings regarding the veteran's head.  An 
orthopedic examiner recorded the veteran's history of 
injuring his head and back in 1968 during training and of 
being treated in the clinic several times.  On questioning, 
the veteran was unable to localize the pain.  On examination 
of the back, no limitation of motion was found.  There was 
some tenderness over the left sacroiliac region.  Straight 
leg raise testing was negative bilaterally.  The examiner's 
diagnosis was that there were no residuals of an injury to 
the back or left side.  

A rating decision in July 1968 denied service connection for, 
inter alia, residuals of an injury to the back or left side 
on the basis that no residuals of such an injury were found 
on the last examination.  The veteran was notified of that 
determination and did not appeal.  

In April 1974, a fellow serviceman wrote, describing an 
incident he had witnessed in March 1968 during training.  He 
recalled seeing the veteran trip while running, falling and 
hitting his head on the cement.  He remembered that the 
veteran was bleeding from his forehead and was unconscious, 
and was later taken by ambulance to the hospital, still 
unconscious.  

The veteran was hospitalized for 2 days at a VA facility in 
July 1974 for evaluation of severe right flank pain of 24 
hours' duration.  A history of chronic prostatitis was noted.  
No abnormal clinical findings regarding his back were 
recorded.  The examiner's impression was rule out renal 
calculus and prostatitis.  The work-up for renal stones was 
negative.  

A private physician wrote in May 1975 that the veteran had 
been under his care since April 1975 for complaints of 
constant headaches, dizzy spells, and pain in his low back.  
His diagnoses included lower back syndrome and headaches due 
to chronic sinusitis and nervous tension.  

In April 1976 the Board denied service connection for 
residuals of a head injury on the basis that there was no 
record that the veteran had been treated in service for a 
head injury.  The Board concluded that, even if he had 
sustained a head injury in service, the absence of any report 
of residuals of that injury in service, as well as on the 
1968 VA examination, indicated that his injuries were acute 
and transitory and resolved fully, with no permanent 
residuals being incurred.  

Evidence added to the record since April 1976 concerning the 
claimed residuals of back and head injuries includes the 
reports of VA compensation examinations in June 1990, October 
1994, and October 1998, and VA treatment records dated from 
July 1984 to August 1992.  

In July 1984, the veteran was seen in the VA urology clinic 
for complaints that included low back pain.  The provisional 
diagnosis was prostatitis.  

He was seen in the clinic in April 1990 for a number of 
complaints, including dizziness; the examiner did not 
attribute the dizziness to an in-service head injury.  On 
further evaluation for the dizziness in June 1990 it was 
noted that the symptom had been present for 2 years.  The 
examiner reported the veteran's various other disorders and 
symptoms, including angina pectoris, hypertension, and low 
back pain (of 22 years' duration), and noted that he had 
received psychiatric treatment.  No abnormal clinical 
findings were recorded, including any related to the central 
nervous system.  The examiner's assessment/plan included 
controlling the veteran's hypertension, relieving his angina 
when necessary, and further assessing his cardiac disorder.  

A July 1991 VA outpatient record notes the veteran's 
complaint of headaches and dizziness.  No pertinent abnormal 
clinical findings were noted and the examiner did not 
indicate an etiology for the complaints.  

During a clinic visit in October 1991, the veteran's 
dizziness was again reported. The examiner indicated that it 
was most likely due to his psychotropic medications, but 
noted that another Holter monitor evaluation should be 
obtained.  An electroencephalogram that same month was 
interpreted as being normal.  A December 1991 report notes 
that a recent work-up for complaints of syncope was negative.  

The veteran was seen in the VA clinic again in April 1992 
complaining of chest pain and pain in the left side of his 
lower back that radiated into his left groin for the previous 
2 days.  The examiner noted that the veteran's chest pain was 
his typical angina and that the left hip pain was due to 
arthritis.  No pertinent abnormal clinical findings were 
recorded and lumbosacral spine x-rays were reportedly normal.  
A June 1992 clinic note reflects the veteran's complaint of 
low backache, for which he was being followed in the 
orthopedic clinic; no abnormal neurological clinical findings 
were reported at that time.  In August 1992, he was again 
seen complaining of right flank pain.  The examiner's 
impression was rule out nephrolithiasis or cholelithiasis 
(other records reflect evaluation for gall stones).  

In June 1994, the Board Remanded the case for further 
development of the record, to include obtaining an orthopedic 
examination.  It was specifically requested that the examiner 
provide an opinion as to whether any current back disability 
was a manifestation of or etiologically related to the 
veteran's in-service back complaints.  

A VA orthopedic examination was conducted in October 1994.  
The examiner stated that the veteran had chronic back pain 
and headache and "radialopathy" to the lower extremities.  
On examination, he was able to flex forward to 70-75 degrees, 
extend to 10-15 degrees, and flex and rotate laterally to 
30-35 degrees. Straight leg raising was possible to 
20 degrees bilaterally.  The requested opinion was not 
provided.  

In March 1995, additional VA orthopedic and neurological 
examinations were obtained.  The orthopedic examiner noted 
the veteran's reported history of having fallen in 1968, 
injuring his leg, neck, and back.  He reportedly was kept 
from duty for one week and left service 2 months later.  His 
primary complaint at the time of the examination was back 
pains.  The examiner noted that the veteran walked erect, 
quickly, with no list, tilt, or limp.  No paravertebral 
muscle spasm was found.  Range of back motion was reportedly 
normal.  No abnormal neurological clinical findings were 
noted by the orthopedic examiner.  That examiner opined that 
the minimal osteoarthritis noted on x-ray of the lumbosacral 
spine was within normal limits for the veteran's age and size 
and did not result from any old trauma; he specifically noted 
that no residuals of any in-service injury were noted on 
examination in May 1968.  On neurological examination, there 
was no clinical evidence of any neurological defect.  

Another VA orthopedic examination was conducted in October 
1998, by the same examiner who had seen the veteran in March 
1995.  At the time of the current examination, the veteran 
complained of pain and stiffness in his back.  He indicated 
that he treated it with Motrin.  He used no brace, cane, or 
crutch.  On examination, the veteran was noted to walk 
quickly and erect, without list, limp, or tilt.  He was able 
to rise on his toes and heels easily and squatted to 
120 degrees of flexion.  There was no paravertebral muscle 
spasm.  Lower extremity reflexes and straight leg raise 
testing were normal.  Range of motion of the spine was 
reportedly normal, although the veteran complained of pain at 
the extremes of each motion.  The examiner found relevant 
that x-rays in May 1968 revealed no residuals of injuries of 
the back, leg, and left side.  He reiterated his previous 
opinion that the minimal osteoarthritis of the lumbosacral 
spine was within normal limits for this veteran and was not 
caused by trauma 20 years previously.  

In the Board's Remands it had also been requested that an 
effort be made to obtain records from a private physician who 
may have treated the veteran for the claimed disorders in the 
1970s and 1980s.  In February 1998, however, a response was 
received from that New York State Department of Health 
indicating that the physician had not been registered to 
practice medicine since 1986 and might well have been 
deceased.  The Department stated that New York law required 
records to be kept for 6 years from the time a patient was 
last seen and that, therefore, it was likely that any records 
had been destroyed.  

Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

A claim disallowed by the Board is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 20.1100, 20.1105.  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

In order to reopen a previously and finally disallowed claim, 
the United States Court of Appeals for Veterans Claims 
(Court) has indicated that a two-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991).  The first step is to determine 
whether new and material evidence has been presented or 
secured since the time that the claim was previously and 
finally disallowed on any basis.  If new and material 
evidence has been received, then the second step, involving a 
de novo review of all of the evidence, both old and new, is 
to be undertaken to determine if there is a basis for 
granting the claim.  It should also be pointed out that, in 
determining whether evidence is material, "credibility of 
the evidence must be presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Residuals of a back injury

Service connection for residuals of a back injury was denied 
in July 1968.  The veteran was notified of that determination 
and did not appeal it within one year.  Therefore, that 
decision is final.  Service connection was denied on the 
basis that residuals of a back injury were not found on the 
post-service VA examination.  The evidence that was of record 
at that time showed complaints of back pain in February 1968, 
but the report of the veteran's separation examination later 
that same month contains his own denial of having recurrent 
back pain and the examination of his spine at that time was 
negative.  On VA examination 3 months later, no pertinent 
abnormal clinical findings were noted and the examiner 
indicated that there were no residuals of an injury to the 
veteran's back.  

Evidence added to the record since July 1968 reflects 
occasional complaints of back pain that have been attributed 
to possible renal stones or gallstones.  Few abnormal 
clinical findings regarding the veteran's back have been 
reported.  No examiner has attributed any of the veteran's 
back complaints to an in-service back injury.  Moreover, a VA 
examiner, in 1995 and 1998, specifically indicated that his 
current lumbosacral spine arthritis was not due to old 
trauma.  

In the absence of any medical evidence submitted since July 
1968 that tends to show that the veteran currently has a back 
disorder that resulted from disease or injury in service, the 
Board finds that the evidence added to the record since that 
date is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  

Therefore, no new and material evidence has been submitted.  
The veteran's claim for service connection for residuals of a 
back injury is not reopened.  

Residuals of a head injury

Service connection for residuals of a head injury was denied 
by the Board in April 1976.  The medical evidence that was of 
record at that time did not document any head injury in 
service.  In addition, no residuals of such an injury were 
found on VA examination in 1968.  A fellow serviceman wrote 
in 1974 that he had seen the veteran fall and hit his head 
during service and that he was unconscious when he was taken 
to the hospital.  There was also a letter from a private 
physician which noted the veteran's complaints of headaches 
and dizzy spells, but indicated that the headaches were due 
to chronic sinusitis and nervous tension.  The Board 
concluded that the veteran did not have any residuals of a 
head injury in service.  

Evidence added to the record since April 1976 reflects the 
veteran's complaints of headaches and dizziness since being 
seen in the clinic in 1990.  No examiner has attributed the 
veteran's symptoms to a head injury in service.  Moreover, an 
examiner in October 1991 indicated that the veteran's 
dizziness was most likely due to medications for his non-
service-connected psychiatric disorder.  

In the absence of any evidence, added to the record since the 
April 1976 Board decision, that tends to show that the 
veteran currently has any residuals of a head injury during 
service, the Board finds that the evidence that has been 
submitted since that date is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  

Therefore, no new and material evidence has been submitted.  
The veteran's claim for service connection for residuals of a 
head injury is not reopened.  


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for residuals of a 
back injury is not reopened.  

New and material evidence not having been submitted, the 
veteran's claim for service connection for residuals of a 
head injury is not reopened.  


REMAND

As noted at the outset, evidence concerning treatment for the 
veteran's claimed psychiatric disorder was received by the 
Board within 60 days after his claims file was transferred to 
the Board.  A waiver of initial RO consideration of that 
evidence was not received.  Therefore, it would be improper 
for the Board to proceed at this time with final appellate 
review of the issue relating to service connection for a 
psychiatric disorder.  Therefore, that issue must be Remanded 
to the RO for additional action.  38 C.F.R. § 20.1304(c) 
(1998).  

Review of the veteran's service medical records indicates 
that he may have been separated from service in March 1968, 
at least in part, due to a psychiatric disorder.  The Board's 
Remands in August 1991, October 1992, and June 1994 each 
indicated that the RO should consider whether such a 
disability warranted the veteran's discharge or release from 
military service.  The latter two Remands specifically drew 
the RO's attention to the provisions of 38 C.F.R. 
§ 3.3(a)(3)(ii) and (iii) regarding entitlement to improved 
pension benefits.  Those sections state that 

Basic entitlement exists if a veteran:
...
(ii) Served in the active military, naval or air 
service during a period of war and was discharged 
or released from such service for a disability 
adjudged service-connected without presumptive 
provisions of law, or at time of discharge had such 
a service-connected disability, shown by official 
service records, which in medical judgment would 
have justified a discharge for disability (38 
U.S.C. 1521(j)); or 

(iii) Served in the active military, naval or air 
service for a period of 90 consecutive days or more 
and such period began or ended during a period of 
war (38 U.S.C. 1521(j)).  

Although the January 1992 supplemental statement of the case 
generally recited the above criteria, the June 1993 
supplemental statement of the case cited the criteria that 
are pertinent to establishing entitlement for Section 306 
pension benefits, which are not applicable to this veteran.  
See 38 C.F.R. § 3.3(a)(2)(i), (ii), and (iii).  Moreover, the 
RO's determinations have focused on the fact that the veteran 
did not have 90 days of wartime service.  Significantly, no 
rating decision, statement of the case, or supplemental 
statement of the case has provided any discussion of the 
question of whether the veteran was released or discharged 
from service because of a service-connected disability.  

Inasmuch as the issue concerning the veteran's basic 
eligibility for pension is inextricably intertwined with the 
issue relating to service connection for a psychiatric 
disorder, and considering the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Stegall v. 
West, 11 Vet. App. 268 (1998), which held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance," the 
issue relating to the veteran's pension eligibility must 
again be Remanded.  

Accordingly, these issues are REMANDED to the RO for the 
following additional actions:  

1.  The RO should again consider the 
issue of whether new and material 
evidence has been presented to reopen the 
veteran's claim for service connection 
for a psychiatric disorder, reviewing in 
particular the evidence added to the 
record subsequent to the last 
supplemental statement of the case.  If 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case that 
discusses that evidence in relation to 
the pertinent law and regulations and 
they should be given an opportunity to 
respond.  

2.  If the RO grants service connection 
for a psychiatric disorder, the RO should 
again review the veteran's claim 
regarding VA pension benefits, 
specifically considering the evidence of 
record in conjunction with the provisions 
of 38 C.F.R. § 3.3(a)(3)(ii) and (iii), 
noting that at least 90 days of active 
wartime service are not necessarily 
required.  If action taken as to that 
issue remains adverse to the veteran, he 
and his accredited representative should 
be furnished with a supplemental 
statement of the case with regard to that 
issue and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	C. W. Symanski
	Member, Board of Veterans' Appeals






